DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 1/8/2021 and 1/12/2021 has been considered as to the merits.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification does not describe a first slot and a second slot formed in the first and second side walls respectively. The side walls show elements (150) and (152).  These elements are referred to in the specification as first and second recesses.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fomperine et al. (WO 2016/012678).  With respect to claim 1, Fomperine discloses a cover (DI) for an electrical connector comprising: an outer wall (PI) having a first edge (unlabeled) from which subpart (SP1) extends and a second edge forming an outer perimeter of subpart (SP2); a first side wall (NS) connected to a first end of the outer wall; a second side wall (NS) connected to a second end of the outer wall; a first clip portion (MC1) disposed proximate the first edge and configured for rotational connection with a first wire frame portion (FT) and a second clip portion (ZA1) disposed proximate the second edge and configured for connection with a second wire frame portion (AT).  With respect to claim 2, the cover is a monolithic cover.  With respect to claim 3, the first clip portion (MC1) extends beyond the first edge.  With respect to claim 4, the outer wall, the first side wall and the second side wall define an internal space.  With respect to claim 5, the second clip portion (PC) is disposed at least partially in the internal space.  With respect to claim 6, the second clip portion (PC) includes a recess (ZA1) configured to at least partially receive said second wire frame portion (AT); the recess is disposed in the internal space and the second clip portion extends beyond the internal space (see Figures 3 and 4).  With respect to claim 1, the outer wall comprises a first mounting portion at (MC3).  With respect to claim 8, the outer wall includes on or more additional mounting portions (MC3) (see Figure 3) for connecting a sensor cable (C1) and/or a harness with the outer wall.  With respect to claim 9, the first side wall (NS) comprises a first slot, in the form of a recess (ZA2) on an upper bearing edge thereof and the second side wall (NS) comprises a second slot, in the form of a recess (ZA2) on an upper bearing edge thereof.  With respect to claim 10, the first clip portion (MC1) and the second clip portion (PC) are configured for connection with the first wire frame portion (FT) and the second wire frame portion (AT) respectively, in different directions.  With respect to claim 11, Fomperine discloses a vehicle seat including a seat portion in the form of a seat part frame work (see ABSTRACT), the cover (DI) of claim 1; a wire frame including the first wire frame portion (FT) and the second wire frame portion (AT) and an electrical connector (CE).  With respect to claim 13, the first wire frame portion (FT) is substantially parallel to the second wire frame portion (AT)l the first wire frame portion and the second wire frame portion are offset in a longitudinal direction of the vehicle seat (see Figure 2), the second wire frame portion is disposed at a greater height than the first wire frame portion (see Figure 1) given that they are at different elevations and the claim does not provide a point of reference from which height is measured.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fomperine et al. (WO 2016/012678) in view of Kupietz et al. (US 2022/0080860).  As disclosed above, Fomperine et al. reveals all claimed elements with the exception of a sensor for determining of a seat is occupied.  Kupietz et al. teaches the use of a mat element for attaching electrical cables to a seat structure.  The cables are for a seat occupancy sensor, among other sensors, wherein the electrical components provide a seat belt reminder to the user.  At least one sensor is provided in the seat belt buckle (see paragraph [0099]), a presence sensor detects an occupant of the seat (see paragraph [102]).  The sensors and cabling system taught by Kupietz et al. could have been installed in the seat disclosed by Fomperine and supported by the Fomperine cover.  Such sensors are well known in the art for the purposes of occupant safety  and the Fomperine cover is designed to support cables and electrical connectors in general.

Allowable Subject Matter
Claims 12 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jamieson et al. (US 2015/0232009); Mundell (US 2008/0001464); Hebda (WO 2014/031868).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636